DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see, filed 1/22/2021, with respect to office action dated 11/02/2020 have been fully considered and are persuasive.  The rejections of 11/02/2020 have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Remus F. Fetea (#59,140) on 2/22/2021.
	The application has been amended as follows:
Claim 14. (currently amended) A method for calculating a thermal diffusivity
providing the microscale biological sample; 
placing a metallic disk atop the biological sample; 
disposing a nanomembrane over the biological sample and over the metallic disk so that the nanomembrane, the metallic disk and the biological sample are in thermal equilibrium with one another; 
directing a laser beam to fall onto the nanomembrane over the biological sample; 
operating a radiation sensor to detect photoluminescent radiation emitted by the nanomembrane in response to the laser beam; 
determining a spectral shift in the detected photoluminescent radiation emitted by the nanomembrane; and 
calculating a thermal diffusivity


24. (Currently amended) A method for measuring a thermal diffusivity
providing a microscale sample; 
disposing a nanomembrane over the sample so that the nanomembrane and the sample are in thermal equilibrium with one another; 
directing a laser beam to fall onto the nanomembrane over the sample; 
operating a radiation sensor to detect photoluminescent radiation emitted by the nanomembrane in response to the laser beam; 
determining a spectral shift in the detected photoluminescent radiation emitted by the nanomembrane; and 
calculating thermal diffusivity

32. (currently amended) The method defined in claim 31, wherein the thermal diffusivity

Reason for Allowance
Claims 14-19, and 24-32 are allowed. 
The following is an examiner’s statement of reasons for allowance.  Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims, are allowable. 
The primary reason for allowance of independent claims, the prior art of record, individually or in combination does not teach or fairly suggest a method for measuring a thermal diffusivity/conductivity, comprising: providing a microscale sample; disposing a nanomembrane over the sample so that the nanomembrane and the sample are in thermal equilibrium with one another; directing a laser beam to fall 

The closest reasonable prior art reference is Watanabe et al. (7,276,277) teaches a method for measuring thermal diffusivity using laser and from temperature measurement. However, Watanabe does not teach measuring thermal diffusivity by disposing a nanomembrane over the sample, determining spectral shift in the detected phtoluminescent radiation emitted by the nanomembrane and calculating thermal diffusivity/conductivity from the spectral shift. 


In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as claimed by the applicant.  Specially, measuring thermal diffusivity by disposing a nanomembrane over the sample, determining spectral shift in the detected phtoluminescent radiation emitted by the nanomembrane and calculating thermal diffusivity/conductivity from the spectral shift. 

Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nasir U. Ahmed/             Examiner, Art Unit 2855                                                                                                                                                                                           
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855